
	
		I
		111th CONGRESS
		1st Session
		H. R. 937
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to permit
		  certain Mexican children, and accompanying adults, to obtain a waiver of the
		  documentation requirements otherwise required to enter the United States as a
		  temporary visitor.
	
	
		1.Short titleThis Act may be cited as the
			 Visitors Interested in Strengthening
			 America (VISA) Act of 2009.
		2.Waiver of
			 documentary requirements for certain nonimmigrant children and accompanying
			 adultsSection 212(d)(4) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1182(d)(4)) is amended—
			(1)by striking
			 (4) and inserting (4)(A);
			(2)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively;
			 and
			(3)by adding at the
			 end the following:
				
					(B)(i)Upon application by an
				alien who is citizen or national of Mexico, and who is applying for admission
				as a visitor under section 101(a)(15)(B) from Mexico, the Department of
				Homeland Security official in charge at a port of entry may, in the exercise of
				his or her discretion, on a case-by-case basis, waive either or both of the
				documentary requirements of section 212(a)(7)(B)(i), if satisfied that the
				alien is in possession of proper identification, as provided under clause (ii),
				and—
							(I)is a child coming for a regular
				medical appointment (as evidenced by proof such as a letter from the medical
				professional concerned), or is the parent (or other adult chaperone)
				accompanying such a child, except that the number of adults admitted under this
				subclause shall not exceed one per child;
							(II)is a child coming with a student
				group to participate in an educational or cultural event (such as an athletic
				or academic event, a concert or other artistic performance, or a visit to a
				recreational, touristic, or historical site) for not more than 1 day (as
				evidenced by proof such as a letter of invitation issued to the group), or is
				an adult chaperone, such as a teacher, coach, or parent, accompanying such a
				group, except that the number of chaperones admitted under this subclause shall
				not exceed that sufficient to supervise the group involved; or
							(III)is a child coming to participate in
				a special community event that traditionally has been attended by individuals
				from both sides of the border (as evidenced by proof such as a public letter of
				invitation issued by the community concerned), or is a parent or other adult
				relative accompanying such a child.
							(ii)(I)For purposes of this
				subparagraph, in the case of a child, proper identification shall include a
				passport, birth certificate, or other proof of citizenship or
				nationality.
							(II)In the case of an adult, proper
				identification shall include a passport, birth certificate, or other proof of
				citizenship or nationality, and a government-issued driver’s license, or
				similar document issued for the purpose of identification, that contains
				personal identifying information and a photograph.
							(iii)For purposes of this
				subparagraph—
							(I)the term child means an
				unmarried person under 16 years of age; and
							(II)the term adult means any
				person who is not a
				child.
							.
			
